                                                                                                                              Case 2:16-cv-02012-JCM-VCF Document 69 Filed 11/19/18 Page 1 of 3



                                                                                                                         1    Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Stacy H. Rubin
                                                                                                                              Nevada Bar No. 9298
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    rubins@ballarspahr.com

                                                                                                                         7    Attorneys for JPMorgan Chase Bank,
                                                                                                                              N.A.
                                                                                                                         8
                                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                                         9
                                                                                                                                                              DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                              JPMORGAN CHASE BANK, N.A.,
                                                                                                                         11                                              Case No. 2:16-cv-02012-JCM-VCF
                                                                                                                                             Plaintiff,
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              vs.                               STIPULATION AND ORDER TO 1)
                                                                                                                         13                                     DISMISS CLAIMS BETWEEN
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                              SBW INVESTMENT, LLC, a Utah       JPMORGAN CHASE BANK, N.A.,
                                                                                                                         14   limited liability company; SFR    YORK VILLAGE COMMUNITY
                                                                                                                              INVESTMENTS POOL 1, LLC, a Nevada ASSOCIATION, AND SFR
                                                                                                                         15   limited liability company;        INVESTMENTS POOL 1, LLC WITH
                                                                                                                              YORK VILLAGE COMMUNITY            PREJUDICE; AND 2) LIFT STAY
                                                                                                                         16   ASSOCIATION, a Nevada non-profit  ENTERED APRIL 9, 2018
                                                                                                                              corporation; NEVADA ASSOCIATION
                                                                                                                         17   SERVICES, a Nevada corporation
                                                                                                                         18                  Defendants.
                                                                                                                         19

                                                                                                                         20
                                                                                                                              SFR INVESTMENTS POOL 1, LLC,
                                                                                                                         21
                                                                                                                                             Counter/Cross-Claimant
                                                                                                                         22
                                                                                                                              vs.
                                                                                                                         23
                                                                                                                            JPMORGAN CHASE BANK, N.A., and
                                                                                                                         24 LASHAUN L. POLK,

                                                                                                                         25                  Counter/Cross-Defendants.

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #18216149 v1
                                                                                                                              Case 2:16-cv-02012-JCM-VCF Document 69 Filed 11/19/18 Page 2 of 3



                                                                                                                          1          Pursuant to Rule 41 of the Federal Rules of Civil Procedure Plaintiff/Counter-

                                                                                                                          2   Defendant          JPMorgan          Chase         Bank,         N.A.       (“Chase”),

                                                                                                                          3   Defendant/Counterclaimant/Cross-Claimant SFR Investments Pool 1, LLC (“SFR”)

                                                                                                                          4   and Defendant York Village Community Association (“York Village”) (collectively,

                                                                                                                          5   the “Parties”), through their respective attorneys, stipulate as follows:

                                                                                                                          6          1.     This action concerns title to real property commonly known as 8137

                                                                                                                          7   Lake Geneva Court, Las Vegas, NV 89113 (the “Property”) following a homeowner’s

                                                                                                                          8   association foreclosure sale conducted on August 24, 2012, with respect to the

                                                                                                                          9   Property.

                                                                                                                         10          2.     As it relates to the Parties, a dispute arose regarding that certain Deed

                                                                                                                         11 of Trust recorded against the Property in the Official Records of Clark County,

                                                                                                                         12 Nevada as Instrument Number 20080402-0002392 (the “Deed of Trust”), and in
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13 particular, whether the Deed of Trust continues to encumber the Property.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14          3.     The Parties to this Stipulation have agreed to release their respective

                                                                                                                         15 claims, and further agreed that the claims between them, including the Complaint

                                                                                                                         16 and Counterclaim, shall be DISMISSED with prejudice.

                                                                                                                         17          4.     As neither SBW Investment, LLC nor Nevada Association Services

                                                                                                                         18 appeared in this action, Chase hereby voluntarily dismisses its claims against them
                                                                                                                         19 pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

                                                                                                                         20          5.     The Parties further stipulate and agree that the two Lis Pendens

                                                                                                                         21 recorded against the Property in the Official Records of Clark County, Nevada, as

                                                                                                                         22 Instruments Number 20161208-0001199 and 20140220-0000116 be, and the same

                                                                                                                         23 hereby are, EXPUNGED.

                                                                                                                         24          6.     The Parties further stipulate and agree that the $500 in security costs

                                                                                                                         25 posted by Chase on November 9, 2016 pursuant to this Court’s Order [ECF No. 15]

                                                                                                                         26 shall be discharged and released to the Ballard Spahr LLP Trust Account.

                                                                                                                         27          7.     The Parties further stipulate and agree that a copy of this Stipulation

                                                                                                                         28 and Order may be recorded with the Clark County Recorder.

                                                                                                                                                                          2
                                                                                                                              DMWEST #18216149
                                                                                                                              Case 2:16-cv-02012-JCM-VCF Document 69 Filed 11/19/18 Page 3 of 3



                                                                                                                          1          8.     The Parties further agree to lift the stay entered April 9, 2018 [ECF

                                                                                                                          2   No. 63].

                                                                                                                          3          9.     Each party in this case number 2:16-cv-02012-JCM-VCF shall bear its

                                                                                                                          4   own attorneys’ fees and costs.

                                                                                                                          5          Dated: November 19, 2018

                                                                                                                          6   BALLARD SPAHR LLP                            KIM GILBERT EBRON
                                                                                                                          7
                                                                                                                            By: /s/ Stacy H. Rubin                         By: /s/ Jacqueline A. Gilbert
                                                                                                                          8    Joel E. Tasca                                  Diana S. Ebron
                                                                                                                               Nevada Bar No. 14124                           Nevada Bar No. 10580
                                                                                                                          9    Stacy H. Rubin                                 Jacqueline A. Gilbert
                                                                                                                               Nevada Bar No. 9298                            Nevada Bar No. 10593
                                                                                                                         10    1980 Festival Plaza Drive, Suite 900           Karen L. Hanks
                                                                                                                               Las Vegas, Nevada 89135                        Nevada Bar No. 9578
                                                                                                                         11                                                   7625 Dean Martin Dr., Suite 110
                                                                                                                            Attorneys for JPMorgan Chase Bank, N.A.           Las Vegas, Nevada 89014
                                                                                                                         12
                                                                                                                                                                           Attorneys for SFR Investments Pool
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13                                                1, LLC
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                            LIPSON, NEILSON, COLE, SELTZER &
BALLARD SPAHR LLP




                                                                                                                         14 GARIN, P.C.

                                                                                                                         15

                                                                                                                         16 By: /s/ Amber M. Williams
                                                                                                                               Kaleb D. Anderson
                                                                                                                         17    Nevada Bar No. 7582
                                                                                                                               Amber M. Williams
                                                                                                                         18    Nevada Bar No. 12301
                                                                                                                               9900 Covington Cross Drive
                                                                                                                         19    Suite 120
                                                                                                                               Las Vegas, NV 89144
                                                                                                                         20
                                                                                                                            Attorneys for York Village Community
                                                                                                                         21 Association

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24                                          IT IS SO ORDERED:

                                                                                                                         25

                                                                                                                         26                                          UNITED STATES DISTRICT JUDGE
                                                                                                                                                                              January 28, 2019
                                                                                                                                                                     DATED:  ______________________
                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                       3
                                                                                                                              DMWEST #18216149
